******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     LUIS F. WILLIAMS v. COMMISSIONER OF
                  CORRECTION
                   (AC 37909)
                 Alvord, Mullins and Sullivan, Js.
    Argued September 15—officially released December 20, 2016

   (Appeal from Superior Court, judicial district of
                 Tolland, Fuger, J.)
  Stephanie L. Evans, assigned counsel, for the appel-
lant (petitioner).
   James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Brian Preleski, state’s attor-
ney, and Jo Anne Sulik, supervisory assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   SULLIVAN, J. Following the habeas court’s judgment
denying his petition for a writ of habeas corpus, the
petitioner, Luis Williams, appeals from the habeas
court’s denial of his petition for certification to appeal.
On appeal, the petitioner claims that the habeas court
abused its discretion when it denied his petition for
certification to appeal from the habeas court’s denial
of his petition for a writ of habeas corpus, wherein he
alleged that (1) his counsel1 at trial provided ineffective
assistance by failing to take curative measures to rem-
edy prosecutorial impropriety that occurred during
closing arguments, and (2) his counsel on direct appeal
provided ineffective assistance by failing to raise a claim
of prosecutorial impropriety. We conclude that the
habeas court properly denied the petition for certifica-
tion to appeal. We therefore dismiss the appeal.
  The following facts, as set forth by this court on
direct appeal, and procedural history are relevant to
this appeal. ‘‘On September 3, 2004, police officers from
the New Britain and Waterbury police departments,
aided by two United States marshals, executed an arrest
warrant for the [petitioner] at an efficiency apartment
at 636 Riverside Avenue in Waterbury. The officers
entered the apartment and found the [petitioner] sitting
on the couch in the living room, which was located
directly in front of the door, and the [petitioner’s]
brother, Josue Williams, lying on the floor next to the
couch. The [petitioner] was arrested and handcuffed.
   ‘‘Detective Mark Santopietro removed the cushions
from the couch where the [petitioner] had been sitting
and discovered a pistol. Santopietro immediately noti-
fied the other officers of the presence of a firearm.
Shortly after Santopietro’s discovery, Sergeant Harold
Setzer noticed a box of what he believed to be ammuni-
tion. Concerned that there might be other individuals
in the apartment, Setzer moved to do a protective sweep
of the apartment.
   ‘‘Setzer walked six to eight feet from where the [peti-
tioner] was located to a kitchen counter. At the counter,
he saw Styrofoam cups filled with numerous bags of a
substance he believed to be heroin. He next moved to
the bedroom, where he opened a closet door and saw
narcotics packaging and a narcotics sifter. Setzer did
not seize any of the items he discovered but instead
left them in place for the forensic staff. Setzer’s entire
sweep took less than one minute.’’ (Footnotes omitted.)
State v. Williams, 110 Conn. App. 329, 331–32, 954 A.2d
878 (2008).
   The petitioner subsequently was convicted following
a jury trial of possession of narcotics with intent to sell
by a person who is not drug-dependent in violation of
General Statutes § 21a-278 (b), possession of a con-
trolled substance with intent to sell within 1500 feet of
a school in violation of General Statutes § 21a-278a (b),
and criminal possession of a firearm in violation of
General Statutes § 53a-217. The petitioner thereafter
appealed, challenging the denial of his motion to sup-
press the drugs found on the kitchen counter. Id., 332.
This court affirmed his conviction. Id., 334–35.
   On September 28, 2009, the petitioner filed a petition
for writ of habeas corpus. In his second amended peti-
tion filed at the habeas trial on April 2, 2015, the peti-
tioner claimed, inter alia, that the acts and omissions
of counsel at trial denied him his right to effective
assistance of counsel. Specifically, he alleged that coun-
sel was ineffective for failing to challenge, inter alia,
improper comments made by the prosecutor during
closing arguments. Additionally, he claimed that coun-
sel’s failure to raise a claim of prosecutorial impropriety
in his criminal appeal denied him his right to effective
assistance of appellate counsel.2
  On April 2, 2015, in an oral decision, the habeas court
denied the petitioner’s habeas petition. On April 7, 2015,
the court denied his petition for certification to appeal.
This appeal followed. Additional facts will be set forth
as necessary.
   ‘‘We begin by setting forth the applicable standard
of review. Faced with a habeas court’s denial of a peti-
tion for certification to appeal, a petitioner can obtain
appellate review of the dismissal of his petition for
habeas corpus only by satisfying the two-pronged test
enunciated by our Supreme Court in Simms v. Warden,
229 Conn. 178, 640 A.2d 601 (1994), and adopted in
Simms v. Warden, 230 Conn. 608, 612, 646 A.2d 126
(1994). First, he must demonstrate that the denial of
his petition for certification constituted an abuse of
discretion. . . . Second, if the petitioner can show an
abuse of discretion, he must then prove that the deci-
sion of the habeas court should be reversed on its mer-
its.’’ (Internal quotation marks omitted.) Lewis v.
Commissioner of Correction, 166 Conn. App. 22, 30,
140 A.3d 414, cert. denied, 323 Conn. 905, 140 A.3d
414 (2016).
   ‘‘To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . . If this
burden is not satisfied, then the claim that the judgment
of the habeas court should be reversed does not qualify
for consideration by this court.’’ (Internal quotation
marks omitted.) Miller v. Commissioner of Correction,
153 Conn. App. 747, 751, 104 A.3d 767 (2014), cert.
denied, 315 Conn. 912, 106 A.3d 304 (2015). ‘‘In
determining whether the habeas court abused its discre-
tion in denying the petitioner’s request for certification,
we necessarily must consider the merits of the petition-
er’s underlying claims to determine whether the habeas
court reasonably determined that the petitioner’s
appeal was frivolous.’’ (Internal quotation marks omit-
ted.) Taft v. Commissioner of Correction, 159 Conn.
App. 537, 544, 124 A.3d 1, cert. denied, 320 Conn. 910,
128 A.3d 954 (2015).
   Finally, ‘‘[t]he conclusions reached by the trial court
in its decision to dismiss [a] habeas petition are matters
of law, subject to plenary review. . . . [When] the legal
conclusions of the court are challenged, [the reviewing
court] must determine whether they are legally and
logically correct . . . and whether they find support
in the facts that appear in the record. . . . To the extent
that factual findings are challenged, this court cannot
disturb the underlying facts found by the habeas court
unless they are clearly erroneous . . . . [A] finding of
fact is clearly erroneous when there is no evidence in
the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ (Internal quo-
tation marks omitted.) Brewer v. Commissioner of
Correction, 162 Conn. App. 8, 13, 130 A.3d 882 (2015).
                             I
  The petitioner first claims that the habeas court
improperly denied his petition for certification to appeal
because there was merit to his claim that counsel pro-
vided ineffective assistance at trial by failing to take
curative actions when the prosecutor vouched for the
credibility of the state’s witness, Setzer, in summation
and improperly stated that no evidence existed against
the petitioner’s brother, Josue Williams (Josue), related
to the drugs and firearm found in the apartment.
   ‘‘In order to establish an ineffective assistance of
counsel claim a petitioner must meet the two-pronged
test enunciated in Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Specifi-
cally, the claim must be supported by evidence estab-
lishing that (1) counsel’s representation fell below an
objective standard of reasonableness, and (2) counsel’s
deficient performance prejudiced the defense because
there was a reasonable probability that the outcome of
the proceedings would have been different had it not
been for the deficient performance. . . . Because both
prongs of Strickland must be demonstrated for the
petitioner to prevail, failure to prove either prong is
fatal to an ineffective assistance claim. . . . In a habeas
appeal, this court cannot disturb the underlying facts
found by the habeas court unless they are clearly erro-
neous, but our review of whether the facts as found by
the habeas court constituted violation of the petitioner’s
constitutional right to effective assistance of counsel
is plenary.’’ (Citation omitted; emphasis in original;
internal quotation marks omitted.) Atkins v. Commis-
sioner of Correction, 158 Conn. App. 669, 675, 120 A.3d
513, cert. denied, 319 Conn. 932, 125 A.3d 206 (2015).
  The petitioner argues that statements made by the
prosecutor in summation constituted prosecutorial
impropriety. Specifically, the petitioner cites comments
in which the prosecutor contrasted the credibility of
Setzer and Josue. He takes issue with the prosecutor’s
description of Setzer as ‘‘a man with twelve years nar-
cotics experience, who doesn’t know this [petitioner],
doesn’t know his brother, has never seen them before,
has no interest in this case and was such a trusted
person he was a guard on Air Force One for President
Reagan.’’ The petitioner argues that through this state-
ment the prosecutor impermissibly vouched for the
credibility of Setzer by asserting that he was a trustwor-
thy person because he was a guard on Air Force One
for President Reagan.
   Although the claim of prosecutorial impropriety
regarding the statements about Josue was not explicit
in the petitioner’s appellate brief, he clarified at oral
argument before this court the nature of his claim.3 The
petitioner argues the following statements made about
Josue during rebuttal were improper: ‘‘Then you have
a two time convicted felon out to protect his brother
. . . who knows full well there was no evidence against
him but now he can say other things. Now he can say
[the drugs are] his because he knows he won’t be prose-
cuted and he shouldn’t be prosecuted. There is no true
evidence, I submit to you, against Josue.’’ The petitioner
claims that these statements offered information to the
jury not in evidence that there was ‘‘no evidence’’ or
‘‘no true evidence’’ against Josue. Additionally, he
claims that the prosecutor improperly sought to influ-
ence the jury by contrasting Josue’s motives and testi-
mony with Setzer’s impressive credentials rather than
contrasting his motives and testimony to the officers
as a group.
   Before addressing the petitioner’s claim, we set forth
the standard of review and law governing claims of
prosecutorial impropriety. ‘‘[I]n analyzing claims of
prosecutorial [impropriety], we engage in a two step
analytical process. The two steps are separate and dis-
tinct: (1) whether [impropriety] occurred in the first
instance; and (2) whether that [impropriety] deprived
a defendant of his due process right to a fair trial. Put
differently, [impropriety] is [impropriety], regardless of
its ultimate effect on the fairness of the trial; whether
that [impropriety] caused or contributed to a due pro-
cess violation is a separate and distinct question that
may only be resolved in the context of the entire trial
. . . .’’ (Internal quotation marks omitted.) State v. Sin-
vil, 270 Conn. 516, 522–23, 853 A.2d 105 (2004).
  ‘‘[P]rosecutorial [impropriety] of a constitutional
magnitude can occur in the course of closing argu-
ments. . . . When making closing arguments to the
jury, [however] [c]ounsel must be allowed . . . gener-
ous latitude in argument, as the limits of legitimate
argument and fair comment cannot be determined pre-
cisely by rule and line, and something must be allowed
for the zeal of counsel in the heat of argument. . . .
Thus, as the state’s advocate, a prosecutor may argue
the state’s case forcefully, [provided the argument is]
fair and based upon the facts in evidence and the reason-
able inferences to be drawn therefrom. . . . Moreover,
[i]t does not follow . . . that every use of rhetorical
language or device [by the prosecutor] is improper.
. . . The occasional use of rhetorical devices is simply
fair argument. . . .
   ‘‘Nevertheless, the prosecutor has a heightened duty
to avoid argument that strays from the evidence or
diverts the jury’s attention from the facts of the case.
[The prosecutor] is not only an officer of the court,
like every attorney, but is also a high public officer,
representing the people of the [s]tate, who seek impar-
tial justice for the guilty as much as for the innocent.
. . . By reason of his office, he usually exercises great
influence upon jurors. His conduct and language in the
trial of cases in which human life or liberty [is] at stake
should be forceful, but fair, because he represents the
public interest, which demands no victim and asks no
conviction through the aid of passion, prejudice, or
resentment. If the accused [is] guilty, he should [none-
theless] be convicted only after a fair trial, conducted
strictly according to the sound and well-established
rules [that] the laws prescribe. While the privilege of
counsel in addressing the jury should not be too closely
narrowed or unduly hampered, it must never be used
as a license to state, or to comment upon, or to suggest
an inference from, facts not in evidence, or to present
matters which the jury ha[s] no right to consider. . . .
   ‘‘Finally . . . the defendant’s failure to object at trial
to each of the occurrences [raised on appeal] . . . as
instances of prosecutorial impropriety, though relevant
to our inquiry, is not fatal to review of his claims. . . .
This does not mean, however, that the absence of an
objection at trial does not play a significant role in the
determination of whether the challenged statements
were, in fact, improper. . . . To the contrary, we con-
tinue to adhere to the well established maxim that
defense counsel’s failure to object to the prosecutor’s
argument when it was made suggests that defense coun-
sel did not believe that it was [improper] in light of
the record of the case at the time.’’ (Citation omitted;
internal quotation marks omitted.) State v. Medrano,
308 Conn. 604, 611–12, 65 A.3d 503 (2013).
                             A
  In the present case, the petitioner claims that the
prosecutor improperly vouched for the credibility of
Setzer by stating that he was a ‘‘trusted person’’ because
he was a guard on Air Force One for President Ronald
Reagan. ‘‘A prosecutor, in fulfilling his duties, must con-
fine himself to the evidence in the record. . . . State-
ments as to facts which have not been proven amount
to unsworn testimony that is not the subject of proper
closing argument.’’ (Internal quotation marks omitted.)
State v. Medrano, 131 Conn. App. 528, 541, 27 A.3d
52 (2011), aff’d, 308 Conn. 604, 65 A.3d 503 (2013).
Additionally, ‘‘the prosecutor may not express his own
opinion, directly or indirectly, as to the credibility of
the witnesses. . . . Nor should a prosecutor express
his opinion, directly or indirectly, as to the guilt of the
defendant. . . . Such expressions of personal opinion
are a form of unsworn and unchecked testimony, and
are particularly difficult for the jury to ignore because
of the prosecutor’s special position. . . . Moreover,
because the jury is aware that the prosecutor has pre-
pared and presented the case and consequently, may
have access to matters not in evidence . . . it is likely
to infer that such matters precipitated the personal
opinions. . . . A prosecutor also may not appeal to the
emotions, passions and prejudices of the jurors . . .
or otherwise inject extraneous issues into the case that
divert the jury from its duty to decide the case on the
evidence.’’ (Internal quotation marks omitted.) State v.
Santiago, 269 Conn. 726, 735, 850 A.2d 199 (2004).
   Nevertheless, ‘‘[i]t is not improper for the prosecutor
to comment upon the evidence presented at trial and
to argue the inferences that the jurors might draw there-
from . . . . We must give the jury the credit of being
able to differentiate between argument on the evidence
and attempts to persuade [it] to draw inferences in
the state’s favor, on one hand, and improper unsworn
testimony, with the suggestion of secret knowledge, on
the other hand. The state’s attorney should not be put
in the rhetorical straitjacket of always using the passive
voice, or continually emphasizing that he [or she] is
simply saying I submit to you that this is what the
evidence shows, or the like.’’ (Internal quotation marks
omitted.) State v. Ciullo, 314 Conn. 28, 41, 100 A.3d
779 (2014).
  In the present case, the prosecutor was not pre-
senting facts not in evidence or his personal opinion;
rather, he was asking the jurors to draw a reasonable
inference from facts in the record. In describing his
credentials, Setzer testified that he was in the Air Force
Security Police, and was assigned to the Elite Guard
Unit at Travis Air Force Base and to Air Force One,
where he was employed to secure Air Force One and
the president. Although Setzer did not testify, nor did
anyone else, to the qualifications required for an assign-
ment to guard Air Force One and the president, it is a
reasonable inference that such a position requires a
degree of trustworthiness. The prosecutor’s statements
summarized the evidence and asked the jury to make
a reasonable inference therefrom. Moreover, although
the prosecutor did not formulate the statement that
Setzer was a ‘‘trusted person’’ as a submission, when
he raised the inference that Setzer was trustworthy as
a guard to the president a second time, he restricted
his language stating, ‘‘I submit . . . .’’4 Accordingly, the
prosecutor did not express his own opinion or provide
facts not in evidence, and, thus, the statements regard-
ing the trustworthiness of Setzer were not improper.
Consequently, the habeas court correctly concluded
that counsel was not ineffective at trial for failing to
challenge these statements.
                             B
   The petitioner also argues that the prosecutor
improperly introduced facts not in evidence. Essen-
tially, he contends that when the prosecutor stated that
there was ‘‘no evidence’’ or ‘‘no true evidence’’ against
Josue, he effectively conveyed that the court had dis-
missed the charges against Josue because there was
no evidence against him although the only evidence
presented was that the charges against Josue had been
dismissed. The following additional facts are relevant
to the resolution of this issue.
   In a written statement to police read into evidence
by the clerk, the petitioner stated that his address was
691 Osgood Avenue, New Britain. He stated that on
September 3, 2004, ‘‘I went out on the back porch of
where I had been staying at [636] Riverside Avenue,
Apartment 2B, in Waterbury. The next thing I knew was
that the cops were yelling at me. I went back into [my]5
apartment and the cops smashed in the front door of
the apartment.’’ The petitioner also stated, ‘‘I have been
staying in this apartment with a girl named Maria Gonza-
les. I have been staying with Maria for about three
weeks ever since I met her at the Club Blu in Hartford.
I knew that I had warrants in New Britain and I wanted
to stay out of New Britain.’’
  Josue’s testimony at trial conflicted with the petition-
er’s written statement. Josue testified, inter alia, that
he, Josue, was married but had been having a romantic
or sexual relationship with Gonzales since meeting her
at Club Blu several weeks before the date in question
and that the drugs were his and Gonzales’. He also
testified that the petitioner had been living with him at
691 Osgood Avenue in New Britain, not at the Waterbury
apartment, that the petitioner did not know about the
drugs, was not in a relationship with Gonzales, and that
the petitioner only came to the apartment with him.
Additionally, he testified that, contrary to Setzer’s testi-
mony, law enforcement officers did not find the drugs
on the kitchen counter but in a bedroom. Josue also
testified that law enforcement asked him to ‘‘pin’’ the
drugs on the petitioner so that Josue could avoid prose-
cution.
  The state challenged Josue’s credibility during cross-
examination. Josue admitted that he had two prior fel-
ony convictions and that he loved his brother, that he
did not want to see anything happen to him, and that
he wanted to protect him. Additionally, Josue testified
that the charges against him in a related case concerning
the drugs found in the apartment had been dismissed
and that his attorney had told him that the charges
would not come back against him. He later equivocated
and testified that his attorney was uncertain about
whether the charges could come back.
  The prosecutor stated the following, inter alia, about
Josue during rebuttal summation:
  ‘‘Furthermore, [Josue] knows nothing can happen to
him because, as he said, the charges were dismissed and
he admitted, he didn’t want to do it, but he reluctantly
admitted [his attorney] told him nothing could happen
to him. And I submit to you the charges against Josue
were dismissed because there was no evidence [that]
pointed to Josue. He didn’t live there for three weeks.
This [petitioner] lived there.
                          ***
  ‘‘But contrast the credibility of Josue, a man who is
a two-time convicted felon, has no reason to believe
he’ll be charged in this case because none of the evi-
dence points to him, loves and protects—wants to pro-
tect his brother and acknowledges he doesn’t want
anything to happen to him.
  ‘‘Then you have the two-time convicted felon out to
protect his brother, who [would rather] not see anything
happen to his brother, who knows full well there was
no evidence against him but now he can say other
things. Now he can say it’s his because he knows he
won’t be prosecuted and he shouldn’t be prosecuted.
There’s no true evidence, I submit to you, against
Josue.’’
    ‘‘A prosecutor, in fulfilling his duties, must confine
himself to the evidence in the record. . . . Statements
as to facts which have not been proven amount to
unsworn testimony that is not the subject of proper
closing argument.’’ (Citations omitted.) State v. Wil-
liams, 204 Conn. 523, 544, 529 A.2d 653 (1987). Again,
‘‘[i]t is not improper for the prosecutor to comment
upon the evidence presented at trial and to argue the
inferences that the jurors might draw therefrom.’’
(Internal quotation marks omitted.) State v. Ciullo,
supra, 314 Conn. 41. Where a prosecutor’s arguments
‘‘[skirt] the boundaries of permissible argument . . .
[w]e are mindful . . . that closing arguments of coun-
sel are seldom carefully constructed in toto before the
event; improvisation frequently results in syntax left
imperfect and meaning less than crystal clear. While
these general observations in no way justify prosecu-
torial [impropriety], they do suggest that a court should
not lightly infer that a prosecutor intends an ambiguous
remark to have its most damaging meaning or that a
jury, sitting through lengthy exhortation, will draw that
meaning from the plethora of less damaging interpreta-
tions.’’ (Internal quotation marks omitted.) State v.
Haase, 243 Conn. 324, 335–36, 702 A.2d 1187 (1997),
cert. denied, 523 U.S. 1111, 118 S. Ct. 1685, 140 L. Ed.
2d 822 (1998).
   ‘‘To draw from the realm of statutory interpretation,
language is deemed ambiguous when read in context,
[it] is susceptible to more than one reasonable interpre-
tation. . . . To be clear, in furtherance of our policy of
not assigning ambiguous remarks their most damaging
interpretation from an array of less damaging interpre-
tations, in those cases where a prosecutor’s allegedly
improper statements are genuinely ambiguous, the
ambiguity will be construed in favor of the state. Put
another way, for the purpose of determining whether
a challenged remark is improper, when selecting among
multiple, plausible interpretations of the language, this
court will assign the remark the less damaging, plausi-
ble meaning.’’ (Citation omitted; footnote omitted; inter-
nal quotation marks omitted.) State v. Felix R., 319
Conn. 1, 13, 124 A.3d 871 (2015).
   In the present case, the respondent, the Commis-
sioner of Correction, argues that the prosecutor was
not testifying to facts not in evidence with respect to
Josue’s exposure to criminal liability but, instead, was
summarizing the evidence and asking the jury to draw
reasonable inferences therefrom. We agree.
   The petitioner’s argument requires one to restric-
tively isolate the following statements made by the pros-
ecutor: ‘‘And I submit to you the charges against Josue
were dismissed because there was no evidence [that]
pointed to Josue. . . . Then you have the two-time con-
victed felon . . . who knows full well there was no
evidence against him . . . . There’s no true evidence,
I submit to you, against Josue.’’ Once isolated, the argu-
ment would proceed that either the prosecutor was
providing unsworn testimony that there was no evi-
dence against Josue or that, because the charges were
dismissed, there was no evidence against him. The for-
mer would be improper unsworn testimony; the latter
would improperly ask the jury to speculate because
there are multiple reasons that criminal charges can
be dismissed. See Practice Book § 41-8.6 This overly
constrains the prosecutor’s statements and removes
them from the larger context of his rebuttal summation.
   There was ample, and conflicting, evidence in the
record concerning Josue leading up to and after law
enforcement’s entry into the apartment on September
9, 2004, to weigh his potential exposure to criminal
liability. Reading the prosecutor’s statements about
Josue in the full context of the state’s rebuttal, the
prosecutor summarized the available evidence and
asked the jury to draw reasonable inferences from that
evidence. Specifically, the prosecutor asked the jury to
conclude, based on the evidence presented that con-
flicted with Josue’s testimony, that there was no evi-
dence against Josue and that is why the charges against
him were dismissed. Accordingly, the prosecutor’s
statements regarding Josue were not improper and,
consequently, counsel did not render ineffective assis-
tance of counsel at trial by not challenging such
statements.7
  Because the challenged statements of the prosecutor
were not improper, there was no prosecutorial impro-
priety. Curative actions by counsel at trial were not
required, and his actions at trial were not deficient.
                            II
  The petitioner next claims that the habeas court
improperly denied his petition for certification to appeal
because there was merit to his claim that counsel pro-
vided ineffective assistance on direct appeal by failing
to raise a claim of prosecutorial impropriety. We
disagree.
   Our standard of review for this claim is similar to
the standard set forth in part I of this opinion, with the
exception of the second prong of Strickland. ‘‘In regard
to the second prong, our Supreme Court distinguished
the standards of review for claims of ineffective trial
counsel and ineffective appellate counsel. Small v.
Commissioner of Correction, 286 Conn. 707, 721–24,
946 A.2d 1203, cert. denied sub nom. Small v. Lantz,
555 U.S. 975, 129 S. Ct. 481, 172 L. Ed. 2d 336 (2008).
For claims of ineffective appellate counsel, the second
prong considers whether there is a reasonable probabil-
ity that, but for appellate counsel’s failure to raise the
issue on appeal, the petitioner would have prevailed
in his direct appeal, i.e., reversal of his conviction or
granting of a new trial. Id., 722. This requires the
reviewing court to [analyze] the merits of the underlying
claimed error in accordance with the appropriate appel-
late standard for measuring harm.’’ (Internal quotation
marks omitted.) Moore v. Commissioner of Correction,
119 Conn. App. 530, 535, 988 A.2d 881, cert. denied, 296
Conn. 902, 991 A.2d 1103 (2010).
   For all of the reasons previously discussed, there is no
reasonable probability that, but for appellate counsel’s
failure to raise a claim of prosecutorial impropriety,
the petitioner would have prevailed in his direct appeal
to obtain a reversal of his conviction or the granting of
a new trial. See id. The prosecutor’s statements during
closing arguments regarding Setzer and Josue were not
improper. Consequently, counsel was not ineffective
for not raising such claims on direct appeal.
   On the basis of the foregoing analysis in parts I and
II of this opinion, we conclude that the petitioner’s
claims are not debatable among jurists of reason, that
a court could not resolve the issues in a different man-
ner, and that the questions do not deserve encourage-
ment to proceed further. Accordingly, we conclude that
the court did not abuse its discretion by denying the
petition for certification to appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     The same attorney represented the petitioner in his criminal trial and
direct appeal. We therefore refer to this attorney simply as counsel.
   2
     The petitioner also claimed that his constitutional rights to due process
and a fair trial were violated by the prosecutor’s (1) failure to disclose
favorable material evidence; (2) knowing presentation of—and failure to
correct—false testimony; and (3) improper comments during closing argu-
ments. The petitioner withdrew the second claim at trial and he does not
raise a claim on appeal related to the remaining issues.
   3
     We ordinarily do not address arguments raised for the first time during
oral argument. See, e.g., Grimm v. Grimm, 276 Conn. 377, 393, 886 A.2d
391 (2005), cert. denied, 547 U.S. 1148, 126 S. Ct. 2296, 164 L. Ed. 2d 815
(2006). Nevertheless, by interpreting the argument section of the petitioner’s
brief in conjunction with his oral argument, we have discerned what we
believe is his claim on appeal. Further, there is no prejudice to the respon-
dent, the Commissioner of Correction, as he fully briefed the issues per-
taining to the statements regarding Josue. See Calvert v. University of
Connecticut Health Center, 142 Conn. App. 738, 742 n.5, 68 A.3d 107 (2013).
   4
     The prosecutor stated as follows: ‘‘So you got Setzer, twelve year narcot-
ics officer. Doesn’t know this defendant, doesn’t know his brother. Only
goes to that scene, not involved in this overall investigation, no bias, no
interest, no ax to grind, former guard for the President. I submit to you,
ladies and gentlemen, untrustworthy people are not given that position.’’
   5
     A discussion that followed indicates that the clerk misread the statement
reading ‘‘the apartment’’ rather than ‘‘my apartment.’’
   6
     Practice Book § 41-8 provides: ‘‘The following defenses or objections, if
capable of determination without a trial of the general issue, shall, if made
prior to trial, be raised by a motion to dismiss the information:
   ‘‘(1) Defects in the institution of the prosecution including any grand
jury proceedings;
   ‘‘(2) Defects in the information including failure to charge an offense;
   ‘‘(3) Statute of limitations;
   ‘‘(4) Absence of jurisdiction of the court over the defendant or the sub-
ject matter;
   ‘‘(5) Insufficiency of evidence or cause to justify the bringing or continuing
of such information or the placing of the defendant on trial;
   ‘‘(6) Previous prosecution barring the present prosecution;
   ‘‘(7) Claim that the defendant has been denied a speedy trial;
   ‘‘(8) Claim that the law defining the offense charged is unconstitutional
or otherwise invalid; or
   ‘‘(9) Any other grounds.’’
   7
     To the extent the petitioner argues that the comparison of Setzer’s cre-
dentials and Josue’s testimony and credibility was improper, this argument
is without merit. The petitioner put their testimony in conflict as a theory
of his case and in closing arguments by contesting the location of the drugs.
Setzer testified that the drugs were in the kitchen, but Josue testified that
they were in the bedroom. Consequently, the credibility of the two men was
at issue.